DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “housing 11” (Page 3, [0013], line 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukihiko et al.(EP 2424001 A2) hereinafter Yukihiko.

	Regarding claim 12, Yukihiko discloses a power tool comprising: a housing; a battery disposed in the housing; and a battery cover covering at least a portion of the battery, the battery cover including [Abstract]: 
	a base pivotably coupled to the housing (cover member is hinged to the battery housing [col. 3, line 12-13]); a plurality of panels, wherein one of the plurality of panels is coupled to the base (left side wall 353, (463 cover member 45 [col. 9, line 29-40]) and the right side wall 354, (464 cover member 45 [col. 9, line 29-40]) of the housing body 30 [col 8, line 30-32]);
	 an angled member coupling two of the plurality of panels (housing body 30 includes a left side wall 353 and a right side wall 354 [col. 7, line 29-36]) a back panel coupled to one of the plurality of panels via the angled member (left side wall 353 and a right side wall 354 that respectively intersect with the inside wall 351 [col. 7, line 29-36]), 
the battery cover is moveable between a first position and a second position. ([FIG. 8]).

    PNG
    media_image1.png
    942
    789
    media_image1.png
    Greyscale

	

(Yukihiko, FIG. 8 modified)
13, Yukihiko discloses the housing includes an inner cavity, and wherein the battery is seated in the inner cavity. (housing body 30 has a battery receiving space 31 that is formed therein [col. 6, line 54]).

	Regarding claim 14, Yukihiko discloses an area of the inner cavity when the battery cover is in the first position (closed, FIG. 8) is larger than an area of the inner cavity when the battery cover is in a second position (open FIG. 8). Where in the closed position the inner cavity includes the area of cover member 45.

	Regarding claim 16, Yukihiko discloses the base is moveable from an open position, in which the battery is accessible externally of the housing, and a closed position in which the battery is not accessible externally of the housing. ([FIG. 8]).

	Regarding claim 17, Yukihiko discloses the first position the angled member is in an outward angle position (open position of FIG. 8 member 463 and 464 ), and in the second position the angled member is in an inward angle position (closed position FIG. 8 member 463 and 464), and wherein the outward angle position is different than the inward angle position. ([FIG. 8])

    PNG
    media_image2.png
    789
    576
    media_image2.png
    Greyscale


	
18, Yukihiko discloses each of the plurality of panels is rectangular in shape. (353, 354, 462, 464, 462, 465, 352 FIG. 8).

	Regarding claim 19, Yukihiko discloses the angled member defines a first height between two of the plurality of panels when the battery cover is in the first position (464, open cover member 45 [FIG. 8]), and the angled member defines a second height between the two of the plurality of panels when the battery cover is in the second position (464, open cover member 45 [FIG. 8]), the second height being different than the first height. Where the open cover member 45 height is greater than the closed cover member 45.

Regarding claim 20, Yukihiko discloses the back plate is farther from the housing when the battery cover is in the first position (462, open cover member 45 FIG. 8) than when the battery cover is in the second position (462, closed member 45 FIG. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yukihiko et al.(EP 2424001 A2)  hereinafter Yukihiko in view of Cooper et al. (US 20050257944 A1) hereinafter Copper.

	Regarding claim 15, Yukihiko discloses a power tool but is silent plurality of panels and the angled member comprise silicone. Cooper discloses a power tool and further teaches one or more pieces 22 of a vibration damping gel formed from a semi-solid silicone rubber [0044]. The gel provides for optimum vibration damping properties.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yukihiko to incorporate the vibration damping gel formed from a semi-solid silicone rubber of Cooper to reduce vibration.

	Allowable Subject Matter
Claims 1-11 and 21 are allowed. The instant claims are allowable over prior art of record, because the prior art is silent to a battery cover expanding and collapsing about the battery compartment on a power tool housing as is instantly claimed.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727